Title: Isaac Briggs to Thomas Jefferson, 30 March 1816
From: Briggs, Isaac
To: Jefferson, Thomas


          
            My dear Friend,
             Washington City, 3 mo 30—1816
          
          Thy kind letter of 27 Ultimo, I received on the 2 instant. It was like a healing balm to my wounded mind. I immediately called on the Secretary of the Treasury—He shewed me thy communication to him—on perusing it, his presence was scarcely a restraint sufficient to prevent my tears, the warm effusions of gratitude.
          On the 4, I wrote to my wife and children, now in Wilmington, a narrative of my proceedings and thy goodness. I received, in answer, from my second Daughter, Mary (my eldest daughter, Anna, is married and is the mother of two fine sons) a letter from which permit me, like a fond and partial father, to transcribe one paragraph—“I have attempted to write to T.J. I send thee the attempt. I fear it will not do—and that thou wilt smile as thou layest it aside, and say, ‘Ah! Mary, my dream is realized, it is ridiculous!’—though I deny having made any efforts at the sublime; thou knowest, dear father, to that I make no pretensions. I fear too thou wilt think some parts extravagant—do not, my father, for it is not half I feel—I cannot think of him with moderation. Great and excellent man! mayest thou have the promised reward for such deeds as thine!—happy thou must be, for thou art good!”
          Could she be answered honored with an answer from thyself, she would, I know, esteem it as a thing most precious—but however great would be her gratification, if it be not entirely convenient, do not consider this as a request.
          My petition for relief was presented to the Senate by William H. Wells, Senator from Delaware, who in his youth at school was one of my pupils. It was committed to William H. Wells, Chairman, Dudley Chace of Vermont, a firm and generous republican, and Nathaniel Macon, of North Carolina. From the last I expected opposition, but I hoped to soften it by my candor—From the Chairman I expected, that the recollections of his youthful days would produce a warm and friendly feeling in my favor; but I have found an apparent indisposition to act, to me unaccountable, united with a cold, repulsive hauteur in his manner—But in Dudley Chace, with whom I had no acquaintance previous to the present occasion, I have found an union of estimable qualities—generous and magnanimous feelings for a private individual, with the soundest principles of public justice. The day before yesterday, after many unavailing efforts to procure a meeting of the Committee, it met, and the Chairman requested me to have drawn a bill for my relief, in conformity with certain notes which he gave me—I drew a bill and handed it to him—It is this day reported to the Senate.
          Some years past, I had the pleasure to see, in the hands of William Canby of Brandywine, the copy of a letter he had written to thee, and thy excellent answer—I afterwards saw the latter published in a newspaper in Baltimore. I saw this publication with great regret, because I had no doubt it would be unpleasant to thee. When I had removed to Wilmington, I enquired of William Canby how the thing happened—he said he knew not, but supposed that some friend, to whom he had lent the letter for perusal, had, without his permission and contrary to his wish, taken a copy and caused it to be published. William Canby’s mind is a lovely personification of Innocence and Simplicity—Severe to himself alone, liberal and benevolent to all others. He regrets deeply, and blames himself much for, not having been more careful to prevent so unwarranted, and so indiscrete an act, as the publication of a private letter, without permission of the author. No suspicion entered his innocent mind that any person would thus act—he was therefore off his guard. I mention this subject at his request, for he highly values thy esteem.
          
            With friendship, love, and gratitude, I salute thee.
            Isaac Briggs.
          
        